DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano (US 2015/0175857) in view of Lundeen (U.S. Pat. 5,604,271) and Furukawa et al. (US 2016/0251510).
Regarding claim 1: Kitano teaches a composition (abstract).  The composition can be used as an adhesive/tielayer (title). The composition comprises an epoxy containing compound, a polythiol curing agent and a curing catalyst (abstract). Kitano further teaches a solvent (para. 77). 
Kitano does not teach amount of solvent in the composition. However, Lundeen teaches a similar composition where out of 100 grams of composition (50 grams first composition and 50 grams second composition) there are 82.63 grams of solvent (first composition has 12.8 + 4.26 + 25.6 and the second composition has 5.22+14.78+19.97) (example 1), which overlaps the claimed range. Kitano and Lundeen are analogous art since they are both concerned with the same field of endeavor, namely epoxy and polythiol compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the solvent amount of Lundeen in the composition of Kitano and would have been motivated to do so to control the density of the composition.
Kitano does not teach the core-shell rubber particles in the claimed ratio. However, Furukawa et al. teaches core-shell rubber particles (para. 11) in a ratio of 1-100 parts core-shell particle to 100 parts epoxy (abstract), which is a ratio of epoxy to core-shell of 1:1 or more, which overlaps the claimed range.  Kitano and Furukawa et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy compositions cured with polythiols as adhesives. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the core-shell particles of Furukawa et al. in the composition of Kitano and would have been motivated to do so to give impact resistance to the adhesive.
Regarding claim 3: Kitano teaches the epoxy containing compound comprises at least two epoxide functional groups (para. 126-129).
Regarding claim 4: Kitano teaches the solvent methyl ethyl ketone (para. 82).  The term “high-evaporating solvent” is a broad term that can encompass methyl ethyl ketone.
Regarding claim 6: Kitano teaches a ratio of epoxy functional groups to thiol functional groups of 0.5 or higher (0.5:1) and 2.00 or lower (2:1) (abstract), which overlaps the claimed range.
Regarding claim 8: Kitano teaches the basic claimed composition as set forth above. Not disclosed is the amount of polythiol curing agent based on total solids.  However, Lundeen teaches 9.15 grams of the mercapto curing agent to 7.35 grams epoxy and 0.915 grams amine catalyst (example 1), where the rest of the components are liquid solvents.  This is 9.15/17.415 or 52.5% by weigh polythiol to the other solids in the composition. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the thiol in the amount of Lundeen and would have been motivated to do so in order to have enough curing agent for the reaction.
Regarding claim 9: Kitano does not include a color change indicator.
Regarding claim 10: Kitano does not include a silane.
Regarding claim 11: Kitano teaches an article comprising a substrate that has been coated with the adhesive and adhered to another substrate (para. 152) and the adhesive is cured (para. 152).
Regarding claim 12: While Kitano does not directly teach the peel strength, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kitano (US 2015/0175857) in view of Lundeen (U.S. Pat. 5,604,271) and Furukawa et al. (US 2016/0251510) as applied to claim 1 set forth above and in view of Gray et al. (U.S. Pat. 4,579,586).
Regarding claim 2: Kitano teaches the basic claimed composition as set forth above. Not disclosed is a second component comprising the curing catalyst.  However, Gray et al. teaches adding to the beaker, the epoxy resin, polythiol curing agent and solvent, and then adding the curing catalyst (example II), which means that the claimed first component reactants were present together before the second component ingredient was added.  Kitano and Gray et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy and polythiol compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to add the curing catalyst last as in Gray et al. and would have been motivated to do so to catalyze the reaction at a time designated by the user.

Claims 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano (US 2015/0175857) in view of Lundeen (U.S. Pat. 5,604,271) and Furukawa et al. (US 2016/0251510) as applied to claims 1 and 11 set forth above and in view of Watanabe et al. (US 2001/0038216).
Regarding claims 13 and 14: Kitano teaches the basic claimed article as set forth above.  Not disclosed is the surface is treated prior to the composition being applied thereto.  However, Watanabe et al. teaches a plasma treatment to the substrate (para. 23).  Kitano and Watanabe et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy adhesives.  At the time of the invention a person having ordinary skill in the art would have found it obvious to plasma treat the substrate and would have been motivated to do so in order to increase adhesion.
Regarding claims 15 and 16: Kitano teaches the basic claimed article as set forth above. Not disclosed is the coating layer.  However, Watanabe et al. teaches a coating/paint layer adjacent to the tie/adhesive layer comprising a hydroxyl group (para. 39).  At the time of the invention a person having ordinary skill in the art would have found it obvious to coat the adhesive with paint and would have been motivated to do so in order to protect the substrate.
Regarding claim 20: Kitano teaches the basic claimed composition as set forth above.  Not disclosed is the method. However, Watanabe et al. teaches applying the adhesive to a substrate (para. 23), coating the tielayer composition (para. 39) and curing (para. 68).  At the time of the invention a person having ordinary skill in the art would have found it obvious to perform the method of Watanabe et al. with the composition of Kitano and would have been motivated to do so in order to have a laminate product.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano (US 2015/0175857) in view of Lundeen (U.S. Pat. 5,604,271) and Furukawa et al. (US 2016/0251510) in view of Watanabe et al. (US 2001/0038216) as applied to claims 11 and 15 set forth above and in view of Groves (WO 98/15601).
Regarding claims 17 and 18: Kitano teaches the basic article as set forth above.  Not disclosed is the article of footwear such as a midsole.  However, Groves teaches an athletic shoe such as a midsole (page 11 lines 1-2).  Kitano and Groves are analogous art since they are both concerned with the same field of endeavor, namely epoxy adhesives.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the adhesive on a midsole of footwear and would have been motivated to do so since epoxy resins have adequate peel strength of shoe manufacture. 
Regarding claim 19: Kitano teaches the basic article as set forth above. Not disclosed is the article of footwear such as an outsole.  However, Groves teaches an athletic shoe such as an outsole (page 11 lines 1-2).  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the adhesives on an outsole of footwear and would have been motivated to do so since epoxy resins have adequate peel strength of shoe manufacture. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767